Citation Nr: 1311870	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-43 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for a left elbow/arm disorder.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for genital herpes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from December 1999 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board has not only reviewed the Veteran's physical claims file, but also the file on Virtual VA, to ensure a total review of the available evidence.  

Further development of the evidence is required before the Board can adjudicate the Veteran's claims of entitlement to service connection for a right ankle disorder and migraine headaches.  As such, these claims are being REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran did not sustain a disease or injury of the left ankle during service.

3.  The Veteran did not sustain a disease or injury manifested by bilateral carpal tunnel syndrome during service.

4.  The Veteran sustained a left radial head fracture during service.

5.  The Veteran was treated for genital herpes during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The criteria for service connection for bilateral carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left elbow/arm disorder are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for genital herpes are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in July 2009, to the Veteran.  This letter explained the evidence necessary to substantiate the claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this decision, the Board grants service connection for residuals of a left radial head fracture and genital herpes.  As such action represents a complete grant of the benefits sought on appeal, no further discussion of VA's duty to notify and assist as to these claims is necessary.

In this case, the claims file contains the Veteran's service treatment records and a report of private and military dependent post-service treatment, as well as the Veteran's own statements in support of her claims.  The Veteran has not been examined by VA in connection with her claims for service connection of a left ankle disorder and bilateral carpal tunnel syndrome but, as will be explained below, the evidence does not demonstrate a left ankle or carpal tunnel syndrome injury, disease, or event during service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during service to which such disorders could be related.  For this reason, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claims for service connection for left ankle disorder or carpal tunnel syndrome.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims for a left ankle disorder and bilateral carpal tunnel syndrome.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria for Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).   In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

The Veteran has not been diagnosed with a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the claimed disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed left ankle disorder, carpal tunnel syndrome, left arm/elbow disorder, and genital herpes are not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to those disabilities.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis of Service Connection 

Left Ankle Disorder and Carpal Tunnel Syndrome

The Veteran asserts that she is entitled to service connection for a left ankle disorder and bilateral carpal tunnel syndrome.  In the Notice of Disagreement and VA Form 9, the Veteran contends that she was treated for the claimed disorders during her service and thus should be service connected.

The Veteran does not allege, and a review of her official military documentation contained in her claims file does not otherwise indicate, that she engaged in combat against enemy forces as contemplated by VA regulations.  The DD Form 214 does not reflect that she received any decorations or medals indicative of involvement in combat.  For these reasons, the Board finds that the Veteran did not "engage in combat" with the enemy during service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a disease or injury of the left ankle or bilateral carpal tunnel syndrome during service, and did not have symptoms of a left ankle disorder or bilateral carpal tunnel syndrome in service.  In this case, the service treatment records do not show any complaints, treatment, or diagnoses related to a left ankle disorder or bilateral carpal tunnel syndrome.  See 38 C.F.R. § 3.303(a). 

The Board also finds that the weight of the evidence demonstrates that the Veteran does not currently have a disability of the left ankle or of bilateral carpal tunnel syndrome.  The evidence demonstrates that after service the Veteran did not experience symptoms of a left ankle disorder or bilateral carpal tunnel syndrome.  The Veteran is competent to report certain symptoms related her claimed disabilities; however, the Board finds that her assertions of current disabilities are not credible.  The Veteran has not made any complaints, nor sought treatment, related to her alleged left ankle disorder or bilateral carpal tunnel syndrome since service separation in 2001.  Although military dependent treatment records show that she was treated for complaints related to her wrists in 2004, the Veteran did not allege that these complaints were related to her service until her VA compensation claim in 2009.  

The Veteran also did not report a history of in-service complaints or treatment for a left ankle disorder or bilateral carpal tunnel syndrome when she sought treatment in 2004.  At that time, she did not report any symptoms of a left ankle disorder or bilateral carpal tunnel syndrome since her service.  Significantly, the Veteran did not make any assertions of a left ankle disorder or bilateral carpal tunnel syndrome that are related to her service until she filed her claim for benefits in 2009.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran's more recent contentions regarding having a left ankle disorder or bilateral carpal tunnel syndrome are not credible because her report is inconsistent with the contemporaneous service treatment record evidence, the absence of complaints, treatment, or diagnoses after service, and the Veteran's own histories made for treatment purposes prior to filing a claim for VA compensation.  Military dependent treatment records for the period of May 2002 through October 2004 show treatment for her wrist, but no other related complaints, diagnoses, or treatment.  There is no evidence demonstrating that she sought treatment for her claimed left ankle disorder or bilateral carpal tunnel syndrome following service.  Until she filed the claim for VA compensation, the Veteran did not assert an association or make any complaints related to her left ankle disorder or bilateral carpal tunnel syndrome, nor did she suggest such complaints were related to her service.  

The Board notes that the Veteran sought treatment in 2004 for unrelated disorders (i.e., genital herpes).  It is significant that during treatment she did not make any assertions of left ankle or carpal tunnel syndrome symptoms in service or since service or current complaints.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  For these reasons, the Board finds that the Veteran's recent statements for compensation purposes are outweighed by the other, more contemporaneous lay and medical evidence of record, and are not credible.  See Caluza at 511 (1995). See also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).

The record shows that the Veteran has not been diagnosed with degenerative changes (arthritis) of the left ankle or other organic disease of the nervous system (carpal tunnel syndrome); thus, the provisions of 38 C.F.R. § 3.303(b) do not apply.  See Walker, supra.  To substantiate a claim of presumptive service connection for such disability, there must be evidence that arthritis was manifested to a compensable degree in the first post-service year.  A thorough review of the record reflects that the Veteran did not have arthritis of the left ankle in the first post-service year or organic disease of the nervous system within one year of service.  Furthermore, the Veteran has not specifically alleged any degenerative changes or nerve disorders were manifested within the first post-service year.  As a layperson, the Veteran is competent to relate some symptoms that may be associated with arthritis, such as pain and joint stiffness, but she is not competent to diagnose arthritis because is an insidious process identified by diagnostic testing, such as X-ray and/or MRI.  See Jandreau v. Nicholson, 492 at 1377.  Similarly, she is able to relate symptoms such as numbness, tingling, loss of sensation, and pain, but is not competent to diagnose carpal tunnel syndrome.  Given that the evidence shows no arthritis or organic disease of the nervous system within the first post-service year, service connection for a left ankle disorder or bilateral carpal tunnel syndrome on a presumptive basis (for arthritis or other organic disease of the nervous system as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The Board also finds that the weight of the evidence demonstrates that the Veteran does not have a left ankle disability or bilateral carpal tunnel syndrome.  Likewise, although the Veteran was treated for complaints related to her wrist in 2004, the evidence does not demonstrate that she currently has carpal tunnel syndrome or a left ankle disorder.  Thus, there are no current disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a left ankle disorder or bilateral carpal tunnel syndrome; therefore, the claims for service connection of these disabilities must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Elbow/Arm Disorder and Genital Herpes

The Veteran asserts that she is entitled to service connection for a left elbow/arm disorder and genital herpes.  In the Notice of Disagreement and VA Form 9, the Veteran contends that she was treated for a fracture of the left radial head and genital herpes during her service and, for this reason, should be service connected.  

After a review of all the evidence, lay and medical, the Board finds that the evidence demonstrates that the Veteran sustained a left radial fracture during service and was also treated for genital herpes during service.  In this case, the service treatment records show that the Veteran was treated for a left radial fracture in August 2000.  In October 2001, she was treated for a genital herpes recurrence.  See 38 C.F.R. § 3.303(a). 

The Board also finds that the evidence is at least in equipoise as to whether the Veteran experienced symptoms of left elbow/arm disorder and genital herpes after service and has current disabilities.  The Veteran is competent to report certain symptoms related her claimed disabilities.  Military dependent treatment records show that she was treated for complaints related to her wrists and a recurrence of her genital herpes in 2004.  The Board notes that genital herpes is not a type of disability that completely resolves, but which symptoms may recur, and is only managed.  Similarly, the Board notes that a fracture results in a broken bone that heals differently from the original state, so is with some residuals, even if the residuals are not functionally disabling.  Furthermore, the Veteran has consistently and credibly contended, regarding her fracture of the left radial head and genital herpes, that she has residuals of the fracture and genital herpes which have been present since her service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  With the resolution of reasonable doubt in the Veteran's favor, service connection for a fracture of the left radial head and genital herpes is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a left ankle disorder is denied.

Service connection for bilateral carpal tunnel syndrome is denied.

Service connection for a left elbow/arm disorder is granted.

Service connection for genital herpes is granted.


REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon, supra.  

The Veteran has not been provided with a VA examination in order to address whether she has a right ankle disorder and migraine headaches related to her active military service.  The Veteran contends that she currently has such disabilities as a result of her service.  In this case, the service treatment records show that the Veteran was treated for a right ankle sprain in October 2000; in October 2001, she was treated for tension headaches.  The medical evidence is unclear whether the Veteran currently has a right ankle disorder and migraine headaches, and whether they are causally or etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded a VA examination.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   To the extent that there are any VA medical records related to the Veteran's claims for a right ankle disorder and migraine headaches, such records must be obtained and associated with her claims file.

Accordingly, the issues of service connection for a right ankle disorder and migraine headaches are REMANDED for the following action:

1.  Associate with the claims file the Veteran's complete VA treatment records from the Wichita, Kansas, Medical Center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the periods since October 2001.

2.  Schedule the Veteran for a VA examination in order to assist in determining the current nature and likely etiology of a right ankle disorder.  Based on the examination and review of the record, the examiner is requested to provide the following opinion:

Is it at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran has a right ankle disorder related to any active duty service?  In answering this question, please specifically discuss the right ankle sprain in service in October 2000. 

A rationale for all opinions expressed should be provided.  The relevant documents in the claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

3.  Schedule the Veteran for a VA examination in order to assist in determining the current nature and likely etiology of migraine headaches.  Based on the examination and review of the record, the examiner is requested to provide the following opinion:

Is it at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran has migraine headache disorder related to any active duty service?  In answering this question, please specifically discuss the in-service treatment for tension headaches in October 2001.  

A rationale for all opinions expressed should be provided.  The relevant documents in the claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

4.  Readjudicate the claims of service connection for a right ankle disorder and migraine headaches.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to provide assistance by further developing the record.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


